Title: Treasury Department Circular to the Collectors of the Customs, 6 August 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury Department,August 6, 1792.

It is the opinion of the Attorney General, that by force of the 8th section of the “Act for raising a further sum of money for the protection of the Frontiers, and for other purposes therein mentioned,” the regulation, requiring the immediate payment of the duties on imported articles, when the amount should not exceed fifty dollars, is repealed in all cases, except those relating to Salt, West India produce, Wines and Teas. The words “the term of credit” used in respect to Salt, he considers as referring to something preceding, and as comprising only those cases, in which credit was before allowed. It is my desire that this construction be practiced upon at the several custom houses.
A question has been made as to the method of calculating the duty ad valorem upon wines laid by the Act above referred to. I answer, that in that, and every other case of ad valorem rates, under the same act, the rule prescribed by the thirty-eighth section of the Collection Law is to be observed.
It has been signified to me, that the practice at different custom houses respecting brass in plates or sheets has been dissimilar. At some, it has been charged with a duty, at others exempted. The thing is not free from doubt; but considering the spirit of the exemption, which looks to the encouragement of internal manufactures of the article, and that the term Brass, which is singly used, literally applies to the material, in plates or sheets, as well as in pigs.—I adopt the construction which exempts from duty brass in the former as well as in the latter shape. I adopt it the rather, because there is a process in use, by which brass in its primitive state is produced in sheets or plates.

It has also been stated to me, that a difference of practice has obtained upon that part of the Act, entitled, “An Act making further provision for the collection of the duties by law imposed on Teas, and to prolong the term for the payment of the duties on Wines,” which relates to Teas; that at some ports all teas whence-soever imported, are understood to be included in the provisions of that Act; while at other ports they are considered as confined to Teas imported from China.
The first of these two constructions is unquestionably the true one. The preamble professes to establish regulations “concerning TEAS” generally. The enacting clause embraces “every importer of TEAS” as generally. It also prescribes the new regulation in addition to the provisions contained, as well in the 40th section of the Collection Law, which comprises all teas, except those imported from China, as in the 41st section of that law, which applies only to Teas from China; contemplating consequently teas not brought from China equally with those brought from China. It is to be observed that in the volumes of the laws, printed by authority by Childs and Swaine, the Sections of the Collection Law are wrongly enumerated, No. 23 being twice repeated—whence it happens that the sections referred to in the last Act as 40 and 41, are truly 41 and 42. The subject is itself a proof of the Sections really intended.
With great consideration, I am, Sir, Your obedient Servant,
A Hamilton
